Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “An inference engine to” in claims 1, 9, and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “obtain content” is indefinite.  There is no indication of how content is to be obtained.  A reasonable interpretation would be that content could refer to any type of object including non-statutory types and further could be obtained in any way including without any use of the computing system.  With respect to the specification there also appears to be a disambiguation between “obtaining” content and “getting” content.  Since in order to “get content” that content would have had to have already been obtained.  In the interest of further examination obtaining content is interpreted as having information data stored into a form of non-transitory device storage.

Regarding Claims 3, 11, and 19 – “an entity name” is indefinite.  Since an entity is not defined in the specification the name of an entity could be interpreted to be the legal name of the user requesting information, or the name of a company running the software, or it could be an arbitrary name assigned on the client software side.  In the interest of further examination an entity name is interpreted as an arbitrary name assigned on the client side, where the entity can be a user.

Regarding Claims 6 and 14 – “the artificial neural network is trained with a constraint that limits a form of the name” is indefinite.  Limiting a form is not a constraint that would be recognized by one of ordinary skill in the art.  What is meant by “form of the name” is not disclosed in the specification, and could be interpreted as a binary encoded form, the written form of the name, or a variety of other interpretations.  In the interest of further examination limiting a form of the name is interpreted as compressing the byte representation of a string.

The remaining claims are rejected due to their dependence on the previous claims.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass inference engine processing, including the following: obtain content  (gathering data), invoke an inference engine to produce a name for the content  (outputting data), and respond to an interest packet that includes the name with a data packet that includes the content (outputting data).  Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 9 and 17 which recite corresponding features.  Therefore, claims 1, 9 and 17 recite an abstract idea which is a judicial exception.

Regarding Claim 2:  Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 2 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass inference engine processing, including the following: wherein the interest packet is received before the inference engine is invoked (gathering data), wherein an attribute of the interest packet was provided to the inference engine to produce the name (observation and evaluation and outputting data).  Therefore, claim 2 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 2 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 2 is directed to a judicial exception.
Step 2B Analysis:  Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 2 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 10 and 18 which recite corresponding features.  Therefore, claims 2, 10 and 18 recite an abstract idea which is a judicial exception.


Regarding Claim 3:  Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 3 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass inference engine processing, including the following: wherein the attribute of the interest packet is at least one of an entity name that originated the interest packet or a location of an entity that originated the interest packet (gathering data).  Specifying the type of data that is collected does not change the fundamental purpose of the limitation.  Therefore, claim 3 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 3 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 3 is directed to a judicial exception.
Step 2B Analysis:  Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 3 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 11 and 19 which recite corresponding features.  Therefore, claims 3, 11 and 19 recites an abstract idea which is a judicial exception.

Regarding Claim 4:  Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 4 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass inference engine processing, including the following: wherein the attribute is a content feature set (gathering data).  Specifying the type of data that is collected does not change the fundamental purpose of the limitation.  Therefore, claim 4 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 4 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 4 is directed to a judicial exception.
Step 2B Analysis:  Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 4 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 12 and 20 which recite corresponding features.  Therefore, claims 4, 12 and 20 recite an abstract idea which is a judicial exception.

Regarding Claim 5:  Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 5 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  Therefore, claim 5 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 5 recites additional elements “processing circuitry”, “artificial neural network”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 5 is directed to a judicial exception.
Step 2B Analysis:  Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 5 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 13 and 21 which recite corresponding features.  Therefore, claims 5, 13 and 21 recite an abstract idea which is a judicial exception.

Regarding Claim 6:  Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 6 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass inference engine processing, including the following: wherein the artificial neural network is trained with a constraint that limits a form of the name (observation, judgement, and evaluation).  Specifying the type of data that is collected does not change the fundamental purpose of the limitation.  Therefore, claim 6 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 6 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 6 is directed to a judicial exception.
Step 2B Analysis:  Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 6 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 14 and 22 which recite corresponding features.  Therefore, claims 6, 14 and 22 recite an abstract idea which is a judicial exception.

Regarding Claim 7:  Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 7 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  Therefore, claim 7 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 7 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 7 is directed to a judicial exception.
Step 2B Analysis:  Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 7 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 15 and 23 which recite corresponding features.  Therefore, claims 7, 15 and 23 recite an abstract idea which is a judicial exception.

Regarding Claim 8:  Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 8 recites a computer implemented method of processing an inference engine, which, under its broadest reasonable interpretation covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)).  )).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass inference engine processing, including the following: wherein the inference engine is used at each node in an ICN to name the content (observation, judgement, and evaluation).  Therefore, claim 8 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 8 recites additional elements “processing circuitry”, and “a memory” However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 8 is directed to a judicial exception.
Step 2B Analysis:  Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 8 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 16 and 24 which recite corresponding features.  Therefore, claims 8, 16 and 24 recite an abstract idea which is a judicial exception.


Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-24 are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 15-17, 23, and 24 are rejected under 35 U.S.C. 102 as being unpatentable over Mochida (“Naming Scheme Using NLP Machine Learning Method for Network Weather Monitoring System Based on ICN”,2017).

Regarding claim 1, Mochida teaches A device for machine generation of content names in an information centric network (ICN), the device comprising: processing circuitry; and a memory including instructions that, when executed by the processing circuitry, configure the processing circuitry to: ([p. 430 Col. 1] "The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer." [p. 432 Col. 1] "All labels having B, I and O as prefix in Figure 10 are used for the computer to recognize the range of idioms" [p. 4332 Col. 2] "Before the morphological analysis and labeling, the machine learning computer have to learn the prepared data to be the given label" A computer is interpreted as being well known in the art as having processing circuitry and a memory including instructions that when executed by the processing circuitry configure it to perform tasks. ) obtain content; ([Abstract} "we propose a technique for distributing meteorological data gathered with a weather observation device" Gathering data and obtaining content are interpreted as synonymous.) invoke an inference engine to produce a name for the content; and ([Abstract] "In this paper, we propose a technique for distributing meteorological data gathered with a weather observation device and 4K camera by ICN, and caching content with a new Naming scheme using machine learning." [p. 428 Col. 2] "When the monitoring camera takes a video or pictures, the camera side gives the adequate content name form the video or picture scenes by Artificial Intelligent technologies (AI)" an inference engine is interpreted as synonymous with using machine learning. Caching content with a new naming scheme is interpreted as synonymous with producing a name for the content. ) respond to an interest packet that includes the name with a data packet that includes the content. ([p. 429 Col. 1] "Next, we describe the basic operation of CCNx. CCNxhandles two kinds of packets. The first is an Interest Packet (IntP), which requests the content from the 4K camera or weather sensor. The second is a data packet, which sends the content requested by the IntP" [p. 429 Col. 2] "In Figure 2, the IntP is transmitted, together with the content name requested by user 1" Interest packet interpreted as synonymous with request.).

Regarding claim 7, Mochida teaches The device of claim 1, wherein the inference engine does not employ an artificial neural network. ([p. 430 Col. 1] "The NLML uses a CRF (Conditional Random Field) to generate the model to predict output sequence from given sequence data due to the evaluations of the origination costs and the concatenation costs").

 Regarding claim 8, Mochida teaches The device of claim 1, wherein the inference engine is used at each node in an ICN to name the content. ([p. 430 Col. 1] "The content provider sends the specified content in the DatP (Date Packet) (Figure 2 ④). CCNx router 2 receives it and sends the content to the next stage by referring to a table for caching back the contents in this process (Figure 2 ⑤). CCNx router 1 performs the same operation (Figure 2 ⑧), and finally the DatP arrives at user 1" See also FIG. 1).

Regarding claim 9, claim 9 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.

Regarding claim 15, claim 15 effectively mirrors claim 7 and is therefore rejected under a similar interpretation.

Regarding claim 16, claim 16 effectively mirrors claim 8 and is therefore rejected under a similar interpretation.

Regarding claim 17, claim 17 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.

Regarding claim 23, claim 23 effectively mirrors claim 7 and is therefore rejected under a similar interpretation.

Regarding claim 24, claim 24 effectively mirrors claim 8 and is therefore rejected under a similar interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida and in view of Vries (US 2005/0227676 A1).

 Regarding claim 2, Mochida teaches The device of claim 1, wherein the interest packet is received before the inference engine is invoked, ([p. 430 Col. 1] "The NLML uses a CRF (Conditional Random Field) to generate the model to predict output sequence from given sequence data due to the evaluations of the origination costs and the concatenation costs [4]." See also FIG. 4 [p. 432 Col. 2] "Experiments on named extraction were concluded on sentences like the following. “What is the temperature of Shinjuku?” As a result of performing morphological analysis on the above sentence, it was divided into 7 words. Then, within NLTK each word was given word classifications and reading" See also Table III and FIG. 11 The model in Mochida is explicitly generated to produce a name tailored to the packet originator before the inference engine is invoked.  The named entity is submitted as an interest prior to the inference engine being invoked.). However, Mochida does not explicitly teach wherein an attribute of the interest packet was provided to the inference engine to produce the name.

Vries who teaches a related art of a content inference engine teaches wherein an attribute of the interest packet was provided to the inference engine to produce the name. ([¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.)." Which is interpreted as a content feature set which includes the entity location and is an attribute of the interest packet.). 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send identifying client information in an interest packet. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Vries that ([¶0029] “The information service 100 tracks users of the information service and their locations in a people/place database 112. The information service 100 also may track locations of other place-specific resources (e.g., other data services, controllable devices, merchants offering particular products in a certain venue, etc.) on the data communications network, so as to provide auxiliary information as to these other place-specific resources”).

 Regarding claim 3, the combination of Mochida, and Vries teaches The device of claim 2, wherein the attribute of the interest packet is at least one of an entity name that originated the interest packet or a location of an entity that originated the interest packet. (Vries [¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the originating entities location and is an attribute of the interest packet.).

 Regarding claim 4, the combination of Mochida, and Vries teaches The device of claim 2, wherein the attribute is a content feature set. (Vries [¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the entity location and is an attribute of the interest packet.).

Regarding claim 10, claim 10 effectively mirrors claim 2 and is therefore rejected under a similar interpretation.

Regarding claim 11, claim 11 effectively mirrors claim 3 and is therefore rejected under a similar interpretation.

Regarding claim 12, claim 12 effectively mirrors claim 4 and is therefore rejected under a similar interpretation.

Regarding claim 18, claim 18 effectively mirrors claim 2 and is therefore rejected under a similar interpretation.

Regarding claim 19, claim 19 effectively mirrors claim 3 and is therefore rejected under a similar interpretation.

Regarding claim 20, claim 20 effectively mirrors claim 4 and is therefore rejected under a similar interpretation.

Claims 5, 6, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida and in view of Cheng (US 10929392 B1).

Regarding claim 5, Mochida teaches The device of claim 1. However, Mochida does not explicitly teach wherein the inference engine is an artificial neural network.

 Cheng who teaches a related art of a content inference engine teaches The device of claim 1, wherein the inference engine is an artificial neural network. ([Abstract] "The machine learning model can use a shared encoder to generate an embedding of a seed sentence from existing description of an item, and then pass that embedding to a question decoder to generate a question." [Col. 8 l. 15] "As described above, the shared encoder 210, question decoder 220, and answer decoder 235 can each be a RNN, which is a class of artificial neural network where connections between nodes form a directed graph along a sequence." Generating a question is interpreted as synonymous with infering a question from an inference engine.).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an artificial neural network as an inference engine. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Cheng ([Col. 7 l. 52) “an artificial neural network is an adaptive system that is configured to change its structure (e.g., the connection weights) based on information that flows through the network during training, and the weights of the hidden layers can be considered as an encoding of meaningful patterns in the data.”).

 Regarding claim 6, the combination of Mochida, and Cheng teaches The device of claim 5, wherein the artificial neural network is trained with a constraint that limits a form of the name. (Cheng [Col. 12 l. 37] "During training, input can be converted to all lowercase and transformed to sequences of 3,000 distinct subword units via byte pair encoding. Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes is replaced with a byte that does not occur within that data" Trained with a constraint that limits a form of the name with respect to the instant specification is interpreted as equivalent to using compressed data to train the artificial neural network. Cheng explicitly teaches a method of compressing strings (which is interpreted to be synonymous with a computer representation of a name) and using them for training.).

Regarding claim 13, claim 13 effectively mirrors claim 5 and is therefore rejected under a similar interpretation.

Regarding claim 14, claim 14 effectively mirrors claim 6 and is therefore rejected under a similar interpretation.

Regarding claim 21, claim 21 effectively mirrors claim 5 and is therefore rejected under a similar interpretation.

Regarding claim 22, claim 22 effectively mirrors claim 6 and is therefore rejected under a similar interpretation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar (US 2018/0121825 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124